382 U.S. 40 (1965)
NATIONAL TRAILER CONVOY, INC.
v.
UNITED STATES ET AL.
No. 373.
Supreme Court of United States.
Decided October 18, 1965.
APPEAL FROM THE UNITED STATES DISTRICT COURT FOR THE NORTHERN DISTRICT OF OKLAHOMA.
Jack N. Hays and Harold G. Hernly for appellant.
Acting Solicitor General Spritzer, Assistant Attorney General Turner, Robert B. Hummel, Robert W. Ginnane and Thomas H. Ploss for the United States et al.
PER CURIAM.
The motion to affirm is granted and the judgment is affirmed.